976 So. 2d 96 (2008)
Roy KAHN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-159.
District Court of Appeal of Florida, Third District.
February 27, 2008.
Rehearing Denied March 20, 2008.
Roy Kahn, in proper person.
Bill McCollum, Attorney General, for appellee.
Before WELLS, ROTHENBERG, and SALTER, JJ.
PER CURIAM.
This is an appeal of an order denying a motion for post conviction relief under Florida Rule of Criminal Procedure 3.850. The motion was filed August 10, 2007, and denied by the trial court September 29, 2007. Because we find the argument made in that motion to be without merit, we affirm the trial court's order denying Rule 3.850 relief.